DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 9 recites “at least one stacking fin of each of said at least two posts” suggesting that the stacking fins were previously introduced in the claim. The structure of the stacking fins being on each of the posts was not previously established by the claim muddying the scope of the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrels et al., US 2009/0114895.
Regarding claim 1:
Terrels discloses a post (10) for a guard rail system, said post comprising: 
a base (13), for securing to a surface; 
a body (14), comprising at least two orthogonal faces, extending from said base; and 
a plurality of rail supports (20): 
adapted for supporting rails,
extending from two of said at least two orthogonal faces (refer to Figs. 10 and 11), and 
including a base portion (23 and 25), extending parallel to said base, and a side portion (24) extending upwardly from said base portion parallel to said body (refer to Fig. 16).

Claims 12-13, 21-22, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh, GB 2,398,340.
Regarding claims 12 and 21:
Walsh discloses a guard rail system comprising at least two posts (1), each post having:
a base (3), for securing to a surface;
a body (2) extending from said base;

at least one stacking opening (top, the post is hollow) defined in said body for stacking a corresponding second post in an upside down orientation (post structure 1 could be flipped upside down such that base 3 rests upon the top of the column 2 and opening); and
at least one stacking fin (5) of each of said at least two posts that is sized to fit in said at least one stacking opening of said corresponding post;
wherein said stacking fin is disposed on said base,
wherein said stacking opening is defined at a top portion of said body.
Regarding claims 13 and 22:
Walsh discloses wherein the body comprises at least two orthogonal faces.

    PNG
    media_image1.png
    275
    450
    media_image1.png
    Greyscale

Regarding claims 30 and 33:
Walsh discloses wherein the stacking fin is sized to fit diagonally in said stacking opening of said corresponding second post (the base could be rotated askew to insert the fin diagonally).
Regarding claim 31:
Walsh discloses wherein said plurality of rail supports include a top rail (11) support located at a top portion of said body and a mid rail support (10) located between said top portion of said body and said base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14-15 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh, GB 2,398,340 in view of Terrels et al., US 2009/0114895.
Regarding claims 1 and 14-15:
Walsh discloses a post (1) for a guard rail system, said post comprising: 
a base (3), for securing to a surface; 
a body (2), comprising at least two orthogonal faces, extending from said base; and 
a plurality of rail supports (9-11): 
adapted for supporting rails,
extending from one of said at least two orthogonal faces (refer to Fig. 2), and 
including a base portion, extending parallel to said base, and a side portion extending upwardly from said base portion parallel to said body (refer to Fig. 2).
Walsh does not expressly disclose wherein the rail supports extend from two of the at least two orthogonal faces.
Terrels discloses a post for a guard rail system wherein the rail supports can extend from one face, opposing faces or two of said at least two orthogonal faces (Fig. 10).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to place the rail supports of Terrels on two of the at least two orthogonal faces in order to use the post of Walsh as a corner post.
Regarding claims 4-7:
Walsh disclose the opening and fin as set forth in the 102 rejections of claims 12 and 21 above.
Regarding claim 25:
Walsh discloses wherein said plurality of rail supports include a top rail (11) support located at a top portion of said body and a mid rail support (10) located between said top portion of said body and said base.
Regarding claim 26:
Walsh discloses wherein said plurality of rail supports further include a toe rail (7) located proximate to the base, said mid rail support (10) being located between said toe rail support and said top rail support.
Regarding claim 27:
Walsh discloses wherein said base forms the base portion of said toe rail support.
Regarding claim 29:
Walsh discloses wherein the stacking fin is sized to fit diagonally in said stacking opening of said corresponding second post (the base could be rotated askew to insert the fin diagonally).

Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh, GB 2,398,340 (in view of Terrels et al., US 2009/0114895 with regards to claim 28) further in view of Kurtz, US 9,920,540.
Regarding claims 28 and 32:
Walsh does not expressly disclose wherein the body and rail supports are integrally formed from a single piece of material.
Kurtz discloses a post wherein rail supports can be either integral or mated to the post (col. 4, ll. 15-19).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to make the rail supports of Walsh integral as suggested by Kurtz, Kurtz suggests that integral or discrete attachments of the rail supports are variations with a predictable outcome that yields no extraordinary or unexpected results.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that nothing in Walsh teaches or suggests the stacking arrangement or the relative size of the fastening bracket and the hollow opening at the top post, the stacking arrangement itself is not positively recited. Further, Walsh specifies that the opening is 50mm x 25mm (pg. 5, ll. 12-13). As disclosed in Walsh, the fastening bracket 5 is capable of being received by the post (2) top opening. No specific dimensions nor specific arrangement of posts is claimed. The structure of Walsh is capable of performing the recited function, that being “at least one stacking opening… for stacking a corresponding second post in an upside down orientation… at least one stacking fin… sized to fit in said at least stacking opening [emphasis added by examiner].” Even, hypothetically, if the dimension of fin 5 of Walsh were wider than the opening of the post 2, the corner of the fin could still be inserted into the opening such that the fin is sized to fit in the opening. “Upside down” does not impart a specific angle of engagement; nor does “fit in” impart the fin being completely surrounded on all four sides up to a specific depth within the opening. The fin, irrespective of specific dimensions, could still be partially fit into the opening in an upside down orientation.
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633